DETAILED ACTION
This non-final rejection is responsive to the request for continued examination filed 29 November 2021.
Claims 1, 12, and 19 are amended. No claims have been added, cancelled, or withdrawn. Therefore, claims 1-19 are presently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 November 202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive. The Applicant argues that the amended limitations in claim 1 are not taught by Das and that “Das merely discloses determining a probability that a path between two entities is predictive of a provided query” (Remarks, p. 6). 
The Examiner respectfully disagrees. The Applicant attempts to distinguish between the amended limitations and prior art Das. However, while Das discloses predicting a relation between two entities, this prediction is achieved through simulating one or more first and second objects using one or more respective first and second object properties originating from historical operation of the respective first and second models, as recited in amended claim 1. The rejection below is updated to reflect Das’s disclosure of the amended limitatios.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (“Chains of Reasoning over Entities, Relations, and Text using Recurrent Neural Networks,” 2017, arXiv:1607.01426v3 [cs.CL], 10 pages) (“Das”).
Regarding claim 1, Das teaches a computer-implemented method for model chaining, the method comprising: 
obtaining a plurality of models, wherein the plurality of models comprises a first model and a second model (Das, p. 2, Section 2, “Let                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                     be an entity pair and                         
                            S
                        
                     denote the set of paths [example of a plurality of models comprising at least a first model and a second model] between them. The set                         
                            S
                        
                     is obtained by doing random walks in the knowledge graph starting from                         
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                        
                     till                         
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                        
                     . Let                         
                            π
                            =
                            {
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    r
                                
                                
                                    k
                                
                            
                            ,
                             
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            }
                            ∈
                            S
                        
                     denote a path between                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                    . The length of a path is the number of relations in it, hence, (                        
                            l
                            e
                            n
                            (
                            π
                            )
                            =
                            k
                            )
                        
                    .”), 
wherein the first model comprises at least one or more first objects (Das, p. 2, Section 2, “Let                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                     be an entity pair and                         
                            S
                        
                     denote the set of paths [one of the paths representing the first model] between them. … Let                         
                            π
                            =
                            {
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    r
                                
                                
                                    k
                                
                            
                            ,
                             
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            }
                            ∈
                            S
                        
                     denote a path between                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                    .” Das, p. 5, Section 3.3, “A straightforward way of incorporating entities [including at least one or more first objects corresponding to the first model] is to include entity representations (along with relations) as input to the RNN [recurrent neural network]. … We obtain the entity representation by a simple addition of the entity type representations.”), and 
wherein the second model models comprises at least one or more second objects that are different than the at least one or more first objects (Das, p. 2, Section 2, “Let                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                     be an entity pair and                         
                            S
                        
                     denote the set of paths [a different one of the paths representing the second model] between them. … Let                         
                            π
                            =
                            {
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    r
                                
                                
                                    k
                                
                            
                            ,
                             
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            }
                            ∈
                            S
                        
                     denote a path between                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                    .” Das, p. 5, Section 3.3, “A straightforward way of incorporating entities [including at least one or more second objects corresponding to the second model] is to include entity representations (along with relations) as input to the RNN. … We obtain the entity representation by a simple addition of the entity type representations.” Because the first and second models represent different paths, they include different objects.); 
simulating one [or] more first objects of the first model using one or more first object properties originating from historical operation of the first model and one or more second objects of the second model using one or more second object properties originating from historical operation of the second model to obtain a parameter output node of the first model and a parameter input node of the second model (Das, p. 2, Section 2, “The set                         
                            S
                        
                     is obtained by doing random walks in the knowledge graph starting from                         
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                        
                     till                         
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                        
                    . Let                         
                            π
                            =
                            {
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    r
                                
                                
                                    k
                                
                            
                            ,
                             
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            }
                            ∈
                            S
                        
                     denote a path between                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                    .” The relations between the entities in the set of paths obtained from the knowledge graph discloses an example of one or more first and second object properties originating from historical operations of the respective first and second models. Das, p. 4, Section 3.2, “In this section, we introduce new methods of score pooling that takes into account multiple paths between an entity pair. Let                         
                            {
                            
                                
                                    s
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            ,
                            …
                            
                                
                                    s
                                
                                
                                    N
                                
                            
                            }
                        
                     be the similarity scores (Equation 2) for                         
                            N
                        
                     paths connecting an entity pair                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                    . The probability for entity pair                         
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                     to participate in relation                         
                            r
                        
                     (Equation 3) is now given by [see steps 1-3].” Equation 2 and the disclosed steps to compute the probability for entity pair to participate in relation r discloses simulating one or more first and second objects of the respective first and second models to obtain a parameter output node of the first model and a parameter input node of the second model. Das, p. 4, Section 3.1, “We train the model using existing observed facts (triples) in the KB [knowledge base] as positive examples and unobserved facts as negative examples.”); 
training an artificial intelligence model using the parameter output node of the first model and the parameter input node of the second model, wherein the artificial intelligence model, when executed, predicts that the parameter output node is related to the parameter input node (Das, p. 4, Section 3.1, “We train the model using existing observed facts (triples) in the KB as positive examples and unobserved facts as negative examples. … The parameters of the model are trained to minimize the negative log-likelihood of the data [see Equation (5), which uses the parameter output node of the first model and the parameter input node of the second model].” Das, p. 4, Section 3.2, “The probability for entity pair                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                     to participate in relation                         
                            r
                        
                     [predicts that the parameter output node is related to the parameter input node] (Equation 3) is now given by [see steps 1-3].”); and 
chaining the first and second models by linking the parameter output node with the parameter input node (Das, p. 3, Figure 2, “The dot product between the final representation of the path and the query relation gives a confidence score, with higher scores indicating that the query relation exists between the entity pair.” Das, p. 3, Section 2, “Pairs of entities may have several paths connecting them in the knowledge graph (Figure 1b). Path-RNN computes the probability that the entity pair                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                     participates in the query relation                         
                            (
                            r
                            )
                        
                     by                         
                            P
                            
                                
                                    r
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            =
                            m
                            a
                            x
                            σ
                            
                                
                                    s
                                    c
                                    o
                                    r
                                    e
                                    
                                        
                                            π
                                            ,
                                            r
                                        
                                    
                                
                            
                            ,
                            ∀
                            π
                            ∈
                            S
                        
                     (3) where                         
                            σ
                        
                     is the sigmoid function.” Das, p. 4, Section 3.2, “The probability for entity pair                         
                            (
                            
                                
                                    e
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    e
                                
                                
                                    t
                                
                            
                            )
                        
                     to participate in relation                         
                            r
                        
                     [predicts that the parameter output node is related to the parameter input node] (Equation 3) is now given by [see steps 1-3].” The prediction of a relation between two entities discloses chaining the first and second models by linking the parameter output node with the parameter input node.), 
wherein the method is performed using one or more processors (Das, p. 1, Footnote, “The code and data are available at https://rajarshd.github.io/ChainsofReasoning/.” It is implicit that implementing code would require using one or more processors.).  

Regarding claim 2, Das teaches the computer-implemented method of Claim 1, further comprising optimizing the chained first and second models by recurrently linking related parameter output nodes with related parameter input nodes (Das, p. 3, Figure 2, “At each step, the RNN consumes both entity and relation vectors of the path [recurrently linking related parameter output nodes with related parameter input nodes]. The entity representation can be obtained from its types. The path vector                                 
                                    
                                        
                                            y
                                        
                                        
                                            π
                                        
                                    
                                
                             is the last hidden state. The parameters of the RNN and relation embeddings are shared across all query relations. The dot product between the final representation of the path and the query relation gives a confidence score, with higher scores indicating that the query relation exists between the entity pair.”).

Regarding claim 3, Das teaches the computer-implemented method of Claim 1, further comprising optimizing the chained first and second models by iteratively optimizing a converging series of the chained first and second models (Das, p. 4, Section 3.1, “The parameters of the model are trained to minimize the negative log-likelihood of the data.” Das, p. 4, Section 3.2, “This means that during the back-propagation step, every path will receive a share of the gradient proportional to its score and hence this is a kind of novel neural attention during the gradient step.”).

Regarding claim 4, Das teaches the computer-implemented method of Claim 3, wherein the converging series of the chained first and second models converges towards an optima, wherein a gradient on the series of the chained first and second models converges towards the optima (Das, p. 4, Section 3.1, “The parameters of the model are trained to minimize the negative log-likelihood of the data.” Das, p. 4, Section 3.2, “This means that during the back-propagation step, every path will receive a share of the gradient proportional to its score and hence this is a kind of novel neural attention during the gradient step.”).

Regarding claim 5, Das teaches the computer-implemented method of Claim 1, wherein the artificial intelligence model is a recurrent neural network (Das, p. 3, Figure 2 and p. 4, Section 3.1, “we share the relation type representation and the composition matrices of the RNN across all target relations enabling lesser number of parameters for the same training data. We refer to this model as Single-Model. Note that this is just multi-task learning (Caruana, 1997) among prediction of target relation types with an underlying shared parameter architecture. The RNN hidden state in (1) is now given by: [see Equation (4)].”).

Regarding claim 8, Das teaches the computer-implemented method of Claim 1, wherein the first model is one of a known or black box system (Das, p. 2, Section 2, “The set                                 
                                    S
                                
                             is obtained by doing random walks in the knowledge graph starting from                                 
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                
                             till                                 
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                
                             .” Das, pp. 5-6, Section 5, “We apply our models to the dataset released by Neelakantan et al. (2015), which is a subset of Freebase enriched with information from ClueWeb. The dataset is comprised of a set of triples                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    r
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                             and also the set of paths connecting the entity pair                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                             in the knowledge graph. The triples extracted from ClueWeb consists of sentences that contained entities linked to Freebase.”).

Regarding claim 12, Das teaches the computer-implemented method of Claim 1, wherein the one or more first object properties are at least one of numerical, physical, geometrical, inferred, real, or virtual (Das, pp. 5-6, Section 5, “We apply our models to the dataset released by Neelakantan et al. (2015), which is a subset of Freebase enriched with information from ClueWeb. The dataset is comprised of a set of triples                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    r
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                             and also the set of paths connecting the entity pair                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                             in the knowledge graph. The triples extracted from ClueWeb consists of sentences that contained entities linked to Freebase.”).

Regarding claim 13, Das teaches the computer-implemented method of Claim 1, wherein the first and second models are simulated for a time range or a point in time (Das, p. 2, Section 2, “Let                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                             be an entity pair and                                 
                                    S
                                
                             denote the set of paths between them. The set                                 
                                    S
                                
                             is obtained by doing random walks in the knowledge graph starting from                                 
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                
                             till                                 
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                
                             . Let                                 
                                    π
                                    =
                                    {
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    ,
                                    
                                        
                                            r
                                        
                                        
                                            k
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                    }
                                    ∈
                                    S
                                
                             denote a path between                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                            . The length of a path is the number of relations in it, hence,                                 
                                    (
                                    l
                                    e
                                    n
                                    (
                                    π
                                    )
                                    =
                                    k
                                    )
                                
                            .” Das, p. 3, Figure 2, “At each step, the RNN consumes both entity and relation vectors of the path.”).

Regarding claim 14, Das teaches the computer-implemented method of Claim 1, further comprising causing display of the chained first and second models in a graphical user interface that depicts at least one of interconnections between the first and second models, the parameter input node, the parameter output node, the at least one or more first objects, or the one or more first object properties (Das, p. 3, Figure 2, “At each step, the RNN consumes both entity and relation vectors of the path. The entity representation can be obtained from its types. The path vector                                 
                                    
                                        
                                            y
                                        
                                        
                                            π
                                        
                                    
                                
                             is the last hidden state. The parameters of the RNN and relation embeddings are shared across all query relations. The dot product between the final representation of the path and the query relation gives a confidence score, with higher scores indicating that the query relation exists between the entity pair.”).  

Regarding claim 15, Das teaches the computer-implemented method of Claim 1, wherein a first object property of the one or more first object properties is associated with the first model and has a health value (Das, p. 2, Section 2, “Let                                 
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             denote the vector representation of                                 
                                    
                                        
                                            r
                                        
                                        
                                            t
                                        
                                    
                                
                            .” Das, p. 4, Section 3.2, “In this section, we introduce new methods of score pooling that takes into account multiple paths between an entity pair. Let                                 
                                    {
                                    
                                        
                                            s
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            s
                                        
                                        
                                            N
                                        
                                    
                                    }
                                
                             be the similarity scores (Equation 2) for                                 
                                    N
                                
                             paths connecting an entity pair                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                            . The probability for entity pair                                 
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    s
                                                
                                            
                                            ,
                                            
                                                
                                                    e
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                             to participate in relation                                 
                                    r
                                
                             (Equation 3) is now given by [see steps 1-3].”).

Regarding claim 16, Das teaches the computer-implemented method of Claim 15, wherein the health value of the first object property of the first model indicates a health of the first model (Das, p. 2, Section 2, “Let                                 
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             denote the vector representation of                                 
                                    
                                        
                                            r
                                        
                                        
                                            t
                                        
                                    
                                
                            .” Das, p. 4, Section 3.2, “In this section, we introduce new methods of score pooling that takes into account multiple paths between an entity pair. Let                                 
                                    {
                                    
                                        
                                            s
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            s
                                        
                                        
                                            N
                                        
                                    
                                    }
                                
                             be the similarity scores (Equation 2) for                                 
                                    N
                                
                             paths [a similarity score for a first path discloses a health of the first model] connecting an entity pair                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                            . The probability for entity pair                                 
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    s
                                                
                                            
                                            ,
                                            
                                                
                                                    e
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                             to participate in relation                                 
                                    r
                                
                             (Equation 3) is now given by [see steps 1-3].”).  

Regarding claim 17, Das teaches the computer-implemented method of Claim 16, further comprising generating a model hierarchy based on the health of the first model and a health of the second model (Das, p. 4, Section 3.2, “In this section, we introduce new methods of score pooling that takes into account multiple paths between an entity pair. Let                                 
                                    {
                                    
                                        
                                            s
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            s
                                        
                                        
                                            N
                                        
                                    
                                    }
                                
                             be the similarity scores (Equation 2) for                                 
                                    N
                                
                             paths [a similarity score for a first path discloses a health of the first model] connecting an entity pair                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                            . The probability for entity pair                                 
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    s
                                                
                                            
                                            ,
                                            
                                                
                                                    e
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                             to participate in relation                                 
                                    r
                                
                             (Equation 3) is now given by 1. Top-(k): A straightforward extension of the ‘max’ approach in which we average the top k scoring paths [a model hierarchy based on the health of the first model and a health of the second model]. Let K denote the indices of top-k scoring paths. [see steps 2-3].”).

Regarding claim 18, Das teaches the method, further comprising grouping a third model in the plurality of models and a fourth model in the plurality of models that share related parameter nodes (Das, p. 3, Figure 2, “The parameters of the RNN and relation embeddings are shared across all query relations.” Das, p. 4, Section 3.2, “In this section, we introduce new methods of score pooling that takes into account multiple paths between an entity pair. Let                                 
                                    {
                                    
                                        
                                            s
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            s
                                        
                                        
                                            N
                                        
                                    
                                    }
                                
                             be the similarity scores (Equation 2) for                                 
                                    N
                                
                             paths connecting an entity pair                                 
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                            . The probability for entity pair                                 
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    s
                                                
                                            
                                            ,
                                            
                                                
                                                    e
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                             to participate in relation                                 
                                    r
                                
                             (Equation 3) is now given by [see steps 1-3].” Because this method can be applied to multiple entity pairs, it is implicit that the method discloses grouping third and fourth models in the plurality of models that share related parameter nodes.).

Regarding claim 19, claim 19 is directed to a system for model chaining comprising one or more non-transitory computer readable storage mediums storing program instructions and one or more processors configured to execute the program instructions, wherein the program instructions, when executed, cause the system to perform the method similarly recited in claim 1. Therefore, the rejection to claim 1 is applied to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Gregor et al. (“LearningFast Approximations of Sparse Coding,” 2010, Proceedings of the 27th International Conference on Machine Learning, 8 pages) (“Gregor”).
Regarding claim 6, Das teaches the computer-implemented method of Claim 5.
Das does not further teach the method, wherein training an artificial intelligence model further comprises unrolling the recurrent neural network.
However, Gregor teaches the method, wherein training an artificial intelligence model further comprises unrolling the recurrent neural network (Gregor, p. 5, Section 3.3, “One can view the architecture as a time-unfolded recurrent neural network, to which one can apply the equivalent of back-propagation through time (BPTT).”).  
Both Das and Gregor are directed to training recurrent neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the network training in Das to include unrolling the recurrent neural network. Doing so results in “a highly efficient learning-based method that computes good approximations of optimal sparse codes in a fixed amount of time” (Gregor, p. 1, Section 1).

Regarding claim 7, Das in view of Gregor teaches the computer-implemented method of Claim 6.
Gregor further teaches the method, wherein training an artificial intelligence model further comprises applying a backpropagation to the unrolled recurrent neural network to calculate and accumulate one or more gradients (Gregor, p. 5, Section 3.3, “One can view the architecture as a time-unfolded recurrent neural network, to which one can apply the equivalent of back-propagation through time (BPTT). … Computing the gradients consists in starting from the output and back-propagating gradients down to the input by multiplying by the Jacobian matrices of the traverse modules, which is a simple application of chain rule:                                 
                                    d
                                    L
                                    /
                                    d
                                    Z
                                    (
                                    t
                                    )
                                    =
                                    d
                                    L
                                    /
                                    d
                                    Z
                                    (
                                    t
                                    +
                                    1
                                    )
                                    d
                                    Z
                                    (
                                    t
                                    +
                                    1
                                    )
                                    /
                                    d
                                    Z
                                    (
                                    t
                                    )
                                
                            , and                                 
                                    d
                                    L
                                    /
                                    d
                                    S
                                    =
                                    
                                        
                                            ∑
                                            
                                                t
                                                =
                                                1
                                            
                                            
                                                T
                                            
                                        
                                        
                                            d
                                            L
                                            /
                                            d
                                            Z
                                            (
                                            t
                                            )
                                            d
                                            Z
                                            (
                                            t
                                            )
                                            /
                                            d
                                            S
                                        
                                    
                                
                            .“).  
Both Das and Gregor are directed to training recurrent neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the network training in Das to include applying backpropagagation to an unrolled recurrent neural network. Doing so results in “a highly efficient learning-based method that computes good approximations of optimal sparse codes in a fixed amount of time” (Gregor, p. 1, Section 1).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Cai et al. (“Link Prediction Approach for Opportunistic Networks Based on Recurrent Neural Network,” 2019, IEEE Access, Volume 7, pp. 2017-2025) (“Cai”).
Regarding claim 9, Das teaches the computer-implemented method of Claim 1.
Das does not appear to further disclose the method, wherein the at least one or more first objects are one of physical or virtual devices.
However, Cai teaches the method, wherein the at least one or more first objects are one of physical or virtual devices (Cai, p. 2017, Section II, “Link prediction methods of ON [opportunistic networks] fall into the following categories– predictions based on similarity indices, probabilistic model, mixed frameworks, and machine learning.” Cai, p. 2021, Section VI and VI-A, “For the sake of providing actual condition results, we select iMote Traces Cambridge (ITC) as a data set for the experiments. … The ITC dataset records a 12-day visual trace of students on the Cambridge University campus. The experiment collects the movement trajectories and interconnection using 50 mobile iMote devices.”).  
Both Das and Cai are directed to link prediction using recurrent neural networks. It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the one or more first objects in Das to include one of physical or virtual devices, as disclosed in Cai, to yield predictable results of including data from a physical or virtual device. Further, doing so allows link prediction to be applied to opportunistic networks, which “has irreplaceable advantages in the application fields of non-fully connected networks” (Cai, p. 2017, Section I).

Regarding claim 10, Das in view of Cai teaches the computer-implemented method of Claim 9.
Cai further teaches the method, wherein the at least one or more first objects at least one of detect, measure, position, signal, gauge, or sense external stimuli (Cai, p. 2021, Section VI and VI-A, “For the sake of providing actual condition results, we select iMote Traces Cambridge (ITC) as a data set for the experiments. … The ITC dataset records a 12-day visual trace of students on the Cambridge University campus. The experiment collects the movement trajectories and interconnection using 50 mobile iMote devices.”).  

Regarding claim 11, Das in view of Cai teaches the computer-implemented method of Claim 10.
Das further teaches the method, wherein the at least one or more first objects are at least one of user configurable, editable, or removable (Das, p. 7, Section 5.4, “In constructing our dataset, we selected query relations with reasonable amounts of data. However, for many important applications we have very limited data. To simulate this common scenario, we create a new dataset by randomly selecting 23 out of 46 relations and removing all but 1% of the positive and negative triples previously used for training.”).  



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487. The examiner can normally be reached Monday thru Friday, 10:00AM-6:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124